Citation Nr: 0212687	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  00-08 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

Whether new and material evidence has been received to reopen 
the claims of entitlement to service connection for 
hypertensive cardiovascular disease, pulmonary tuberculosis 
(PTB), deafness, arthritis, hemorrhoids, lumbar injury, and a 
left elbow disorder.


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

It appears that the service department has certified that the 
appellant had recognized guerilla service from March 15, 
1943, to December 27, 1944, and that he was in missing status 
during this period.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in January 2000, a 
statement of the case was issued in March 2000, and a 
substantive appeal was received in April 2000.

The Board notes that a claim of entitlement to service 
connection for an inguinal hernia was denied by rating 
decision in January 2002, and a notice of disagreement from 
this determination was received in April 2002.  Because the 
record does not show that a statement of the case has been 
issued and a timely substantive appeal received, the hernia 
issue is not in appellate status at this time.  38 U.S.C.A. 
§ 7105(a) (West 1991).  However, notations in the claims file 
are to the effect that the RO has recognized the April 2002 
notice of disagreement and established another file for the 
hernia issue.  Accordingly, this matter need not be remanded 
to the RO since it appears that the RO is in the process of 
complying with the provisions of 38 C.F.R. § 19.26 (2001) in 
response to the notice of disagreement. 


FINDINGS OF FACT

1.  Claims by the appellant for entitlement to service 
connection for hypertensive cardiovascular disease, PTB, 
deafness, arthritis, hemorrhoids, lumbar injury, and a left 
elbow disorder were denied by rating decision in November 
1969, and a notice of disagreement was not received to 
initiate an appeal from this determination.

2.  Evidence added to the record since the November 1969 
rating decision is not, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claims 
of entitlement to service connection for hypertensive 
cardiovascular disease, PTB, deafness, arthritis, 
hemorrhoids, lumbar injury, and a left elbow disorder.



CONCLUSIONS OF LAW

1.  The November 1969 rating decision which denied 
entitlement to service connection for hypertensive 
cardiovascular disease, PTB, deafness, arthritis, 
hemorrhoids, lumbar injury, and a left elbow disorder is 
final.  38 U.S.C.A. § 7105(c) (West 1991).

2.  Evidence received since the November 1969 rating decision 
is not new and material, and the appellant's claims of 
entitlement to service connection for hypertensive 
cardiovascular disease, PTB, deafness, arthritis, 
hemorrhoids, lumbar injury, and a left elbow disorder have 
not been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  This newly enacted legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The record shows that the RO notified the appellant that new 
and material evidence was required to reopen these claims.  
The RO also advised the appellant of the types of evidence 
required.  Further, the rating decision, statement of the 
case, and supplemental statements of the case have set forth 
the applicable law governing the new and material evidence 
analysis.  Moreover, the record shows that, by a March 2001 
letter from the RO, the appellant was advised of the 
provisions of VCAA, including the type of evidence necessary 
to substantiate his claim as well as the types of evidence VA 
would assist him in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.  

Further, the record includes the appellant's service medical 
records as well as VA and private medical records identified 
by the appellant.  In this regard, the Board notes that, in 
April 2001, the appellant provided executed Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs forms for various sources of treatment which he had 
identified.  However, with the exception of Dr. L. L. 
Lastimoso, M.D., all the identified healthcare providers are 
deceased and no treatment records are available.  
Accordingly, the record appears to be complete and the 
appellant has not identified any additional pertinent 
evidence.  The Board therefore finds that no further 
assistance to the appellant is required under the Veterans 
Claims Assistance Act of 2000.  In this regard, it is noted 
that the VCAA expressly provides that the duty to assist 
shall not be construed to require VA to reopen a claim that 
has been disallowed except when new and material evidence has 
been presented or secured as described in 38 U.S.C.A. § 5108.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

The record reflects that the claims of entitlement to service 
connection for hypertensive cardiovascular disease, PTB, 
deafness, arthritis, hemorrhoids, lumbar injury, and a left 
elbow disorder were originally denied in a November 1969 
rating decision.  The cardiac claim was denied on the basis 
that it pre-existed service and was not aggravated therein.  
The remaining claims were denied on the basis that they were 
not shown in service or within an applicable presumptive 
period.  The appellant was furnished notice of that 
determination; however, he did not file a timely notice of 
disagreement and the November 1969 rating decision became 
final.  
38 U.S.C.A. § 7105(c).  Nevertheless, a claim which is the 
subject of a prior final determination will be reopened and 
the prior disposition reviewed if new and material evidence 
is presented or secured.  38 U.S.C.A. § 5108.  Although the 
RO initially found that no new and material evidence had been 
received to reopen the claim, in the March 2000 statement of 
the case and October 2000 supplemental statement of the case 
(during the course of this appeal), the RO did find that new 
and material evidence had been received to reopen the claim 
with respect to the issues of hypertensive cardiovascular 
disease, PTB, and left elbow disorder.  However, the RO 
proceeded to deny the underlying service connection claims on 
the merits.  although the Regional Office may have determined 
that new and material evidence was received to reopen these 
claims, the Board is not bound by that determination and must 
nevertheless consider whether new and material evidence has 
been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

New and material evidence is defined by regulation.  See 38 
C.F.R. § 3.156.  The Board notes here that the provisions of 
38 C.F.R. § 3.156(a) were recently amended.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  However, the amended version 
is only applicable to claims filed on or after August 29, 
2001.  The change in the regulation therefore does not impact 
the present case.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

At the time of the November 1969 rating decision, the 
evidence of record included the appellant's service records, 
affidavits from individuals who claimed to have served with 
the appellant, and a report of VA examination.

The service records include a Medical Certificate from C. A. 
Broce which notes findings of cardiac enlargement, dyspnea on 
exertion, and "general debility: loss of weight."  This 
Medical Certificate also reflects a diagnosis of "cardiac 
enlargement: general debility" and a recommendation that the 
appellant have sick leave for one month.  A United States 
Forces in the Philippines, General Order 136, notes that the 
appellant was reverted to inactive status because he was 
found physically unfit for further military service due to 
sickness contracted in line of duty.  A September 1945 report 
of physical examination notes that the appellant reported 
that, to the best of his knowledge, he was sound and well.  
This examination report also shows findings of measles and a 
dislocated left elbow, reflects that the appellant was 
otherwise normal, and notes that he was physically fit.  
Additionally, an April 1946 Affidavit for Philippine Army 
Personnel notes that, although the appellant had been treated 
for general debility, he had not incurred any permanent 
disabilities.  

Affidavits from the appellants former service members, dated 
in December 1968, essentially state that the appellant 
sustained a fracture of the left elbow and a back injury 
during an enemy encounter in service and, because of these 
injuries, he began to lose weight.  

An October 1969 report of VA examination includes diagnoses 
of hypertensive cardiovascular disease, chronic dislocation 
anterior head of left radius, partial bilateral deafness, 
external hemorrhoid, hypertrophic degenerative arthritis of 
the lumbar spine, unstable lumbar spine, and PTB.  The 
examiner notes that the appellant provided a history relating 
some of these disorders to service.

In addition to duplicate copies of some of the evidence 
described above, the claims file includes medical evidence 
which had not been presented for consideration in the 
November 1969 rating decision.  This evidence consists of 
private treatment records dated from 1985 to 2000 and 
statements from a private physician dated in July 1998, April 
2000, and August 2000.  In addition, the appellant has 
submitted various statements which essentially repeat his 
prior statements with regard to the nature and etiology of 
his claimed disorders.

Private treatment records from Bacolod Sanitarium and 
Hospital, dated from April 1985 to August 2000, include 
findings of minimal PTB and arteriosclerosis upon X-ray 
testing in April 1985.  These findings are also noted upon X-
ray testing in December 1990 and May 1991.  These records 
include evidence of an April 1985 admission for indirect 
inguinal hernia and a January 1990 admission for hypertensive 
vascular disease and electrolyte imbalance.  

A July 1998 letter from L. L. Lastimoso, M.D., a physician at 
Bacolod Sanitarium and Hospital, states that the appellant 
had been under long term treatment for hypertensive cardio-
vascular disease and PTB.  An April 2000 Certification from 
Dr. Lastimoso states that the appellant was treated for 
hypertensive cardiovascular disease, chronic bronchitis, and 
PTD in 1973.  Since 1973, the appellant had sought 
consultations and admission due to chronic cough and elevated 
blood pressure.  This Certification states that the appellant 
was hospitalized for transient ischemic attack in November 
1978, a 1990 chest X-ray showed minimal fibronodular 
infiltrates in the left upper lung as well as thickened and 
confluent markings in both lower lungs, and a 1991 chest X-
ray showed fibro-calcific infiltrates in the left upper lung.  
Dr. Lastimoso also reports that the appellant had been 
suffering from easy fatigability, chronic cough, and on and 
off difficulty with breathing for several years.  
Additionally, an August 2000 letter from Dr. Lastimoso states 
that the appellant was complaining of recurrent left elbow 
pain because of an injury sustained 55 years previously which 
resulted in a dislocation of the head of the radius.  It is 
noted that an August 2000 X-ray examination of the left elbow 
revealed an anterior dislocation of the head of the radius.  
A copy of this X-ray study is contained in the claims file.

In reviewing the newly submitted medical evidence of record, 
the Board notes that the RO previously made reference to 
current hypertensive cardiovascular disease, chronic 
dislocation anterior head of left radius, partial bilateral 
deafness, external hemorrhoid, hypertrophic degenerative 
arthritis of the lumbar spine, unstable lumbar spine, and PTB 
but found no causal connection between such disorders and 
service.  Similarly, the newly received evidence, 
particularly the statements from Dr. Lastimoso, suggest the 
presence of current hypertensive cardiovascular disease, PTB, 
and left elbow impairment but contain no commentary as to a 
relationship between these disorders and service.  The August 
2000 statement from Dr. Lastimoso reflects that the appellant 
reported a history of left elbow injury during service 55 
years previously.  In this regard, the United States Court of 
Appeals for Veterans Claims (Court) has determined that an 
examiner's recitation of an appellant's reported history of a 
disorder does not constitute competent medical evidence in 
support of a claim.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  With respect to the remaining issues on appeal, 
the Board notes that the newly submitted evidence is negative 
for complaints or findings of deafness, arthritis, 
hemorrhoids, or lumbar injury.  Accordingly, upon 
consideration of the foregoing, the Board finds that the 
newly submitted medical evidence does not bear directly and 
substantially on the question of whether current disabilities 
characterized as hypertensive cardiovascular disease, PTB, 
deafness, arthritis, hemorrhoids, lumbar injury, and a left 
elbow disorder are related to service.  Thus, this evidence, 
while new, cannot be deemed "material" for purposes of 
reopening the appellant's claims.

As to the various statements submitted by the appellant 
himself, he has not demonstrated he has medical training, 
expertise, or credentials that would qualify him to render a 
competent opinions regarding medical causation.  Therefore, 
his lay opinions in the submissions do not constitute 
competent medical evidence and cannot be deemed "material" 
for purposes of reopening his claims.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  In the absence of new and 
material evidence, the claims may not be reopened.

In sum, the Board is unable to find that the evidence 
received since the November 1969 rating decision is, either 
by itself or in connection with evidence already of record, 
so significant that it must be considered to fairly decide 
the merits of the appellant's claims.  Such evidence is 
therefore not new and material.  38 C.F.R. § 3.156.  The 
appellant's claims have not been reopened.  38 U.S.C.A. § 
5108.


ORDER

New and material evidence has not been received to reopen the 
claims of entitlement to service connection for hypertensive 
cardiovascular disease, PTB, deafness, arthritis, 
hemorrhoids, lumbar injury, and a left elbow disorder.  The 
appeals are denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

